Order unanimously reversed on the law with costs and defendants’ motion granted. Memorandum: Inasmuch as plaintiffs failed to demonstrate a justifiable excuse for failing to file a note of issue for more than 11 months after the service of the 90-day demand and for more than six months after the conclusion of the examination before trial, the court should have granted defendants’ motion to dismiss for want of prosecution (see, CPLR 3216). (Appeal from order of Supreme Court, Erie County, Mintz, J. — dismiss action.) Present — Doerr, J. P., Denman, Boomer, Green and Pine, JJ.